Citation Nr: 0940261	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for iliotibial band 
syndrome, left knee. 

3.  Entitlement to service connection for lumbar strain.

4.  Entitlement to service connection for plantar fasciitis 
with metatarsalgia, left foot.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from July 1980 to April 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2006, a 
statement of the case was issued in March 2006, and a 
substantive appeal was received in April 2006.  The Veteran 
cancelled a hearing in August 2009.  

The Veteran had filed a notice of disagreement regarding the 
issues of the evaluation of sleep apnea in January 2006.  
However, he indicated at that time that the rating should be 
50 percent, and in March 2006, the RO granted him a 50 
percent rating effective from the date of claim.  
Accordingly, the appeal was satisfied.  

The issue of service connection for plantar fasciitis with 
metatarsalgia of the left foot is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current allergic rhinitis 
disability.  

2.  The Veteran does not have a current left knee iliotibial 
band syndrome disability.  

3.  The Veteran does not have a current lumbar spine 
disability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for allergic rhinitis 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for iliotibial band 
syndrome, left knee, are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for service connection for lumbar strain are 
not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a 
letter dated in June 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the Board notes that the RO sent 
the Veteran an August 2007 correspondence that supplied 
notice required by Dingess.  Any Dingess notice deficiencies 
are harmless, as the claims are being denied, rendering moot 
any effective date or degree of disability issues.  

VA has obtained service treatment records; assisted the 
Veteran in obtaining evidence; and afforded the Veteran VA 
examinations for each of the disabilities at issue.  There 
were VA examinations in August 2005 and May 2007 and the 
Veteran was afforded the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  The Veteran asserted in April 2006 that an 
appropriate evaluation had not been completed for his 
conditions.  However, after reviewing the VA examination 
reports of record, the Board concludes otherwise.  Thorough 
examinations were provided in August 2005 and May 2007.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Allergic Rhinitis

The Veteran was treated in service for rhinorrhea in April 
1993 and for allergic rhinitis in October 1995.  On service 
examination in December 2004, the Veteran's nose and sinuses 
were normal and allergic rhinitis was not found.  On VA 
examination in August 2005, the Veteran stated that he never 
recalled having had any allergic rhinitis or any sinus 
problem while he was on active duty, and that most of the 
time, he was asymptomatic, so basically, this condition had 
been resolved or never happened while on active duty, 
according to the Veteran.  Clinically, the Veteran's nasal 
mucosa was pink with no evidence of any nasal obstruction or 
crusting, and no evidence either of any pain to deep 
palpation in any aspect of the frontal or paranasal sinus 
areas.  The diagnosis was allergic rhinitis resolved.  There 
are no post-service medical records showing allergic 
rhinitis, and it is not alleged that the Veteran currently 
has allergic rhinitis.  

A cornerstone of a service connection claim is the existence 
of a current disability.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-
144 (1992).  In this case, the Veteran was assessed once with 
allergic rhinitis in service in October 1995 and was normal 
on service examination in December 2004.  On VA examination 
in August 2005, he could not remember having allergic 
rhinitis in service and denied having current allergic 
rhinitis and none was found.  In fact, there is no medical 
evidence of any post-service allergic rhinitis of record.  In 
light of the above, service connection is not warranted for 
allergic rhinitis.  The persuasive evidence indicates that it 
does not currently exist and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1991).

Left knee iliotibial band syndrome

The Veteran was treated for left knee iliotibial band 
syndrome in service in April 2001, and complained of pain in 
his left knee on service examination in December 2004, but 
his left knee was normal at that time.  On VA examination in 
May 2007, he reported complaints of off and on pain in 
service on the lateral aspect of his left knee.  He was not 
using any pain medication or assistive devices.  He stated 
that he had pain in the lateral aspect of his left knee.  
Clinically, there was no evidence of swelling, instability, 
or laxity, and the right and left knee were equal and 
symmetrical.  The Veteran's left knee had flexion to 145 
degrees and extension to 0 degrees.  There was no evidence of 
loss of motion during repetitive use due to pain, fatigue, 
weakness, or lack of endurance.  Anterior drawer sign, 
Lachman's, and McMurray's were negative and there was no 
evidence of point tenderness.  X-rays were normal.  The 
diagnosis was iliotibial band syndrome not found.  The 
examiner indicated that the physical examination findings did 
not warrant a diagnosis of iliotibial band syndrome because 
there was no point tenderness.  

There is no current diagnosis of iliotibial band syndrome.  
While iliotibial band syndrome was assessed in service, there 
must be evidence of a currently diagnosed disability in order 
for service connection to be warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  In this case, 
the persuasive evidence indicates that the Veteran does not 
have a current iliotibial band syndrome, or any other left 
knee disability.  While the Veteran apparently feels that he 
has one, the May 2007 VA examiner examined him and found that 
he did not, after having considered clinical and laboratory 
findings.  His opinion is deemed very probative given what he 
considered.  Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for determining probative value of medical opinions 
include their thoroughness and detail, whether they discussed 
why contrary opinions were not persuasive, and the opinion-
writer's access to relevant records).  Accordingly, service 
connection is not warranted for iliotibial band syndrome.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Lumbar strain

The Veteran was treated for lumbar muscle strain in service 
in January 1984.  The next week, it was stated that he had 
had severe low back pain the week before, but on the day of 
the current visit, he only felt a little tight and had no 
pain.  Clinically, his range of motion was normal and he was 
nontender, and the assessment was resolved low back pain.  On 
service examination in December 2004, his lumbar spine was 
normal.  

On VA evaluation in June 2005, the Veteran's back had normal 
curvature and there was no pain on pressure along the 
thoracolumbar spine, nor was there paraspinal muscular spasm.  
On VA examination in August 2005, the Veteran stated that on 
one occasion in service, he was told that he had had a strain 
of his lumbar spine, but that since then, he had been 
asymptomatic, and he had not had any treatment.  Clinically, 
he had no gait abnormalities or atrophy in his lower 
extremities and could walk on his heels and toes with no 
problem.  His strength was 5/5 and he had no pain to deep 
palpation or muscle spasm in his lower back.  Motion was 
performed without pain and the examiner estimated that there 
would not be any changes in lower back flexion during flare-
ups.  The examiner felt that the Veteran did not have any 
functional limitations due to his back.  X-rays of the 
Veteran's lumbosacral spine revealed no significant 
abnormalities.  The examiner's diagnosis was residuals of 
lumbar strain not found.  

Based on the evidence, the Board concludes that service 
connection is not warranted for lumbar strain or any lumbar 
back disability.  The persuasive evidence indicates that the 
Veteran does not have a lumbar back disorder currently.  He 
was examined shortly before service discharge as well as in 
June and August 2005, and on each occasion, there were normal 
findings, and he indicated in August 2005 that he had been 
asymptomatic.  Moreover, the examiner in August 2005 
indicated that there were no residuals of lumbar strain 
found.  In order for service connection to be warranted, the 
evidence must show that there is current lumbar spine 
disability present.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 
(1992).  None is shown.

The Veteran contended in April 2006 that since discharge, his 
conditions have bothered him and he has had to treat some of 
the disorders at issue with over the counter medication.  
This conflicts with some of the information he supplied to 
examiners, and so it is not found to be credible supporting 
evidence.  The Board finds, for the reasons reported above, 
that service connection is not warranted for allergic 
rhinitis, left knee iliotibial band syndrome, or lumbar 
strain.


ORDER

Service connection for allergic rhinitis is denied.

Service connection for iliotibial band syndrome, left knee, 
is denied.

Service connection for lumbar strain is denied.


REMAND

The Veteran was treated on a number of occasions in service 
for left foot problems, with assessments including 
metatarsalgia and plantar fasciitis.  His left foot was 
clinically normal on VA examination in August 2005, and the 
examiner could not find left foot metatarsalgia and did not 
diagnose any left foot disability.  However, the Veteran was 
found to have a neuroma in his 3rd left interspace on VA 
evaluation in January 2007, and again in May 2007.  
Accordingly, another VA examination should be conducted to 
determine whether any current left foot problems are related 
to service.  

Beforehand, however, any additional VA medical records of 
treatment the Veteran has received for left foot problems 
since May 2007 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any 
other VA medical records of treatment 
the Veteran has received for left foot 
problems since May 2007.  

2.  Thereafter, schedule the Veteran 
for a VA examination for his left foot.  
Provide the examiner with the claims 
file.  All necessary special studies or 
tests are to be accomplished.  The 
examiner is to review the claims 
folder, including the service medical 
records, and all post-service records.  

The examiner must express an opinion as 
to what, if any, left foot diagnosis is 
warranted, and as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any such 
left foot disorder had its onset during 
active service or is related to any in-
service disease or injury.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, again consider the 
Veteran's pending claim in light of all 
additional evidence added to the record 
since the March 2009 supplemental 
statement of the case.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


